—In an action to recover damages for breach of a lease, the defendant Matthew Zimmerman appeals from (1) an order of the Supreme Court, Nassau County (Warshawsky, J.), entered August 16, 2000, which denied his motion to vacate a judgment of the same court, entered April 14, 2000, in the principal sum of $12,583.29, and (2) an order of the same court, entered September 29, 2000, which denied his motion, inter alia, to renew his motion to vacate the judgment entered April 14, 2000.
Ordered that the appeal from the order entered September 29, 2000, is dismissed as abandoned; and it is further,
Ordered that the order entered August 16, 2000, is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate his default, as he failed to establish a reasonable excuse for his default and a meritorious defense to the action (see, Homan v Grandview Contr. Corp., 284 AD2d 428; Titan Realty Corp. v Schlem, 283 AD2d 568). Krausman, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.